                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:14-CR-00094-RJC-DSC
 USA                                        )
                                            )
    v.                                      )              ORDER
                                            )
 BRODERICK MAURICE                          )
 MCDOWELL
                                            )

         THIS MATTER is before the Court on the defendant’s Motion for

Compassionate Release, (Doc. No. 76), from a local jail where he is serving a

sentence for violating the conditions of his supervised release.

         Local Criminal Rule 47.1(D) provides that the government is not required to

respond to pro se motions unless ordered by the Court.

         IT IS, THEREFORE, ORDERED that the government shall file a response to

the Motion for Compassionate Release within fourteen (14) days of the entry of this

Order.

 Signed: August 27, 2020




         Case 3:14-cr-00094-RJC-DSC Document 77 Filed 08/28/20 Page 1 of 1
